UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 15-3634


                            UNITED STATES OF AMERICA

                                             v.

                                  ROIANN JOHNSON
                                   a/k/a Missy Hicks
                                              Appellant


                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. No. 2-14-cr-00188-001)
                       District Judge: Honorable Mark R. Hornak


                      SUR PETITION FOR PANEL REHEARING


Present: FUENTES, KRAUSE, and SCIRICA, Circuit Judges

       Upon consideration of Appellant’s Petition for Panel Rehearing and the

Government’s response to the Court’s Order of May 11, 2016 regarding Appellant’s

Petition for Rehearing, petitioner’s motion for panel rehearing is granted on consent of

the Government. The court order of April 21, 2016 is hereby vacated. In light of the

action taken by the original panel, further action is not required by the En Banc Court.


                                          BY THE COURT,

                                          s/ Cheryl Ann Krause
                                          Circuit Judge
Dated: May 23, 2016
CJG/cc:   Candace Cain, Esq.
          Rebecca R. Haywood, Esq.
          Donovan J. Cocas, Esq.